Citation Nr: 0522704	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  03 29-409	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1959 to April 
1965.  He died in July 2001.  The appellant is his widow.  
She appealed to the Board of Veterans' Appeals (Board) from a 
January 2003 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina, 
which denied her claims for service connection for the cause 
of his death and for DIC benefits under 38 U.S.C.A. § 1318.  
In June 2005, she testified at a hearing before the 
undersigned Veterans Law Judge (VLJ) of the Board using 
video-conferencing technology.  A transcript of the 
proceeding is of record.


FINDINGS OF FACT

1.  The veteran died in July 2001; and, at the time of his 
death, service connection was in effect for residuals of 
injuries he had sustained in a helicopter crash while in the 
military.  These service-connected disabilities were organic 
brain syndrome (OBS) - rated as 70 percent disabling, a low 
back disorder - rated as 40 percent disabling, and residuals 
of a fracture of the right second toe - rated as 0 percent 
disabling (i.e., noncompensable) for a combined rating of 80 
percent effective from January 1998.

2.  The medical evidence of record indicates the immediate 
cause of the veteran's death was congestive heart failure; 
the underlying conditions contributing to his death included 
ischemic cardiomyopathy and coronary atherosclerosis; and 
significant conditions contributing to his death, but not 
resulting in the underlying cause included insulin-dependent 
diabetes mellitus (IDDM), status post cerebral vascular 
accidents, and hyperlipidemia.  These conditions did not 
initially manifest until many years after his service in the 
military had ended and are unrelated to his service-connected 
disabilities - which, also, did not contribute substantially 
and materially to his death, or hasten it, or otherwise aid 
or lend assistance to it.

3.  The veteran received a total disability rating based on 
individual unemployability (TDIU) effective from January 
1998, and special monthly pension (SMP) under 38 C.F.R. § 
3.351(d)(1) at the housebound rate on the account of coronary 
artery disease (CAD) from June 1997.  There is no evidence he 
was a former prisoner of war (POW) and he did not have a 
service-connected disability that was continuously rated 
totally disabling for a period of 10 years immediately 
preceding his death or more than 5 years from the date of his 
discharge from the military - and he also was not entitled to 
receive such compensation.


CONCLUSIONS OF LAW

1.  The veteran's death was not proximately due to or the 
result of a condition incurred or aggravated during service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 
3.312 (2004).

2.  The criteria are not met for DIC benefits under 38 
U.S.C.A. § 1318.  38 U.S.C.A. §§ 1101, 1318, 5107(b); 38 
C.F.R. §§ 3.1, 3.2, 3.22.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II").  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, the RO sent the appellant VCAA notice letters 
in November 2001, July 2002, and more recently in January 
2005.  The November 2001 letter was deficient because it did 
not explain the evidence the appellant and VA were each 
responsible for obtaining, and did not include the language 
of the "fourth element."  The July 2002 letter explained 
the various responsibilities of VA and the appellant, but 
only referenced her claim for DIC benefits.  It was also 
deficient in that it did not contain the language of the 
"fourth element" and erroneously stated that she had to 
provide new and material evidence to reopen her claim for 
DIC.  But the statement of the case (SOC) issued in May 2003, 
and supplemental statement of the case (SSOC) issued in 
August 2003 correctly explained that new and material 
evidence was not necessary.  The SOC and SSOC also outlined 
the pertinent laws and regulations.  Furthermore, in January 
2005 the RO sent the appellant another VCAA letter that fully 
complied with the VCAA's notice provisions.  That January 
2005 letter provided her with notice of the evidence 
necessary to support her claims that was not on record at the 
time the letter was issued, the evidence VA would assist her 
in obtaining, and the evidence it was expected that she would 
provide.  The January 2005 VCAA letter also specifically 
requested that she submit any evidence in her possession 
pertaining to her claims.  Thus, the content of that letter 
provided satisfactory VCAA notice in accordance with 
38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b)(1), and Pelegrini 
II.

The November 2001 and July 2002 VCAA letters were sent prior 
to the RO's initial adjudication in January 2003; but, as 
mentioned, they were deficient in several respects.  The 
requisite notice was not sent until January 2005, after the 
initial RO adjudication.  So this did not comply with the 
requirement that notice precede the initial RO adjudication.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini 
II, 18 Vet. App. at 120.  But in Pelegrini II, the Court 
clarified that in cases, as here, where the VCAA notice was 
not issued until after the initial adjudication in question, 
VA does not have to vitiate the initial decision and start 
the whole adjudicatory process anew.  Rather, VA need only 
ensure the appellant receives or since has received content-
complying VCAA notice such that she is not prejudiced.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (An error, 
whether procedural or substantive, is prejudicial "when the 
error affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication]."  (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984).  Failure to provide notice before the first adverse 
decision by the AOJ would not have the natural effect of 
producing prejudice, and therefore, prejudice must be pled as 
to this deficiency.)

In this case, although the November 2001 and July 2002 
letters were deficient in some respects, they nonetheless 
provided the appellant with notice as to the evidence 
necessary to substantiate her claims.  And in response to 
these letters, she submitted copies of medical records.  She 
did not respond to the most recent January 2005 letter, which 
provided the requisite VCAA notice in all respects.  She has 
not indicated she has any additional relevant evidence to 
submit or which needs to be obtained.  This includes when 
specifically questioned about this during her recent June 
2005 video conference hearing.  So under these circumstances, 
the Board finds that she was afforded "a meaningful 
opportunity to participate effectively in the processing of 
[her] claim by VA," and thus, "essentially cured the error 
in the timing of notice".  See Mayfield, 19 Vet. App. at 128 
(holding that section 5103(a) notice provided after initial 
RO decision can "essentially cure the error in the timing of 
notice" so as to "afford a claimant a meaningful 
opportunity to participate effectively in the processing of ... 
claim by VA") (citing Pelegrini, 18 Vet. App. at 122-24).

With respect to the VCAA letter of January 2005, the 
appellant was encouraged to respond within 60 days, but told 
she could take up to a year from the date of the letter to 
submit information and evidence.  She was also notified that 
VA might decide her claims as soon as it completed its 
attempts to get all the relevant evidence that it knew about.  

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision, 
which is similar to the 60-day notice alluded to above, was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In this case, the RO obtained the veteran's service medical 
records (SMRs), his VA outpatient treatment (VAOPT) and VA 
hospital records.  A copy of his death certificate was also 
submitted.  As mentioned, the appellant has not indicated 
that she has any additional relevant information or evidence 
to submit, or which needs to be obtained.  

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  Accordingly, the Board 
will address the merits of the claims.




Factual Background

The veteran's SMRs indicate he was involved in a helicopter 
accident in May 1964 and sustained a concussion, back injury, 
and fracture of his right second toe.  In December 1965, 
organic brain syndrome, residuals of an injury to the lower 
back, and residuals of a fracture of the right second toe 
were service connected effective retroactively from April 
1965 - the day after he was discharged from 
the military.  He received a 50 percent rating for his 
organic brain syndrome, a 20 percent rating for his low back 
disorder, and a 0 percent rating for residuals of his 
fractured toe - for a total combined rating of 60 percent.  
See 38 C.F.R. § 4.25 (combined ratings table).  His SMRs are 
otherwise negative for any injuries or diseases.

VA treatment records show further evaluation for organic 
brain syndrome in the 1980s.  This condition was manifested 
by headaches, memory problems, vertigo, and dizziness.  The 
veteran was also treated for back pain, arteriosclerotic 
cardiovascular disease, and peptic ulcer disease.  

In April 1993, the RO denied the veteran's claims for service 
connection for heart disease and peptic ulcer disease.  

In July 1995, the veteran was hospitalized at a VA facility.  
A history of diabetes, coronary artery disease (CAD), and 
multiple vascular disease was documented.  It was noted he 
had an initial bypass surgery with some improvement of his 
symptoms.  He had suffered three myocardial infarctions in 
the 1970s and 1980s.

In November 1997, the RO increased the rating for the 
veteran's low back disorder from 20 to 40 percent.  As a 
result, his combined rating for his service-connected 
disabilities increased from 60 to 70 percent.  He also was 
granted a 100 percent rating for nonservice-connected pension 
benefits, and SMP for being housebound.

In March 1999, the RO denied the veteran's claim for service 
connection for cerebral vascular accidents (CVAs, i.e., 
strokes).

In February 2000, the RO increased the rating from 50 to 70 
percent for the veteran's service-connected organic brain 
syndrome.  The RO also granted his claim for a TDIU.

As mentioned, the veteran died in July 2001.  His death 
certificate indicates the immediate cause of his death was 
congestive heart failure.  The underlying causes were 
ischemic cardiomyopathy and coronary atherosclerosis.  Other 
significant conditions contributing to his death, but not 
resulting in the underlying cause included IDDM, status post 
cerebrovascular accidents, and hyperlipidemia.

In September 2001, the appellant filed a claim for death 
benefits.  

In June 2005, the appellant testified that she believed the 
death certificate incorrectly listed the immediate cause of 
the veteran's death as congestive heart failure (see 
transcript of the hearing, pgs. 3-4).  She believed he died 
instead of a stroke that was related to his service-connected 
organic brain syndrome and low back disorder (pgs. 4-5).




Governing Statutes and Regulations

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see Harvey v. 
Brown, 
6 Vet. App. 390, 393 (1994).  A service-connected disability 
will be considered as the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b); 
see Ashley v. Brown, 6 Vet. App. 52, 57 (1993).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312(c); see 
Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992).  It 
is not sufficient to show that it casually shared in 
producing death, but rather, it must be shown there was a 
causal connection.  38 C.F.R. § 3.312(c).

Where the service-connected condition affects vital organs, 
as distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3).  However, there are 
primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, in which case it would not 
generally be reasonable to hold that a service-connected 
condition accelerated death unless such condition affected a 
vital organ and was of itself of a progressive or 
debilitating nature.  
38 C.F.R. § 3.312(c)(4).

Under 38 U.S.C.A. § 1318, DIC benefits may also be paid to 
survivors of certain qualified veterans rated totally 
disabled at the time of death.  To qualify, his death cannot 
be a result of his own willful misconduct, and he must have 
been in receipt of or entitled to receive compensation at the 
time of his death for a service-connected disability rated 
totally disabling if (1) the disability was continuously 
rated totally disabling for a period of 10 or more years 
immediately preceding his death; (2) the disability was 
continuously rated totally disabling for a period of not less 
than five years from the date of his discharge or the release 
from active duty; or (3) he was a former prisoner of war who 
died after September 30, 1999, and the disability was 
continuously rated totally disabling for a period of not less 
than one year immediately preceding death.  38 U.S.C.A. § 
1318; 38 C.F.R. § 3.22.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b);  see also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what 
existed in section 5107 regarding the benefit-of-the-doubt 
doctrine").  


Legal Analysis

As already mentioned, at the time of his death, the veteran 
was service connected for organic brain syndrome rated as 70 
percent disabling, for a low back disorder rated as 40 
percent disabling, and for residuals of a fracture of the 
right second toe rated as 0 percent disabling.  He had been 
in receipt of a TDIU since January 1998, so for approximately 
21/2 years prior to his death.  Thus, he did not have the TDIU 
for the requisite period of time under 38 U.S.C.A. § 1318.



The evidence also does not indicate the veteran was entitled 
to receive compensation at this level any earlier than 
January 1998.  "Hypothetical" entitlement, incidentally, is 
no longer a viable basis for receiving § 1318 DIC.  See Board 
Chairman's Memorandum No. 01-03-09 (April 8, 2003).  
And, as mentioned, the veteran was not a POW.  
See 38 U.S.C.A. § 1318(b)(3).  So the appellant is not 
entitled to DIC benefits under § 1318.

Likewise, the appellant is not entitled to DIC under 38 
U.S.C.A. § 1310 because the veteran's death was not caused by 
one of his service-connected disabilities.  The immediate 
cause of his death was congestive heart failure, and the 
underlying causes were ischemic cardiomyopathy and coronary 
atherosclerosis.  As mentioned previously, the RO denied his 
claims for heart disease because there was no evidence this 
condition arose during service or was otherwise casually 
related to his military service.  In addition, there is no 
evidence that atherosclerosis became manifest to a degree of 
10 percent or more within a year following his discharge from 
service.  So the provisions for presumptive service 
connection with regard to this chronic condition do not 
apply.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

The appellant contends that the doctor who filled out the 
death certificate erroneously listed the immediate cause of 
death as congestive heart failure when, in actuality, the 
veteran died from a stroke.  Unfortunately, however, although 
it is clear she truly believes this to be the case, there is 
no competent medical evidence to substantiate this 
contention.  And as a lay person, she is not qualified to 
provide a competent medical opinion as to the cause of his 
death.  See Espiritu v Derwinski, 2 Vet. App. 492, 494 
(1992); Layno v. Brown, 6 Vet. App. 465 (1994); 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); and Hasty v. Brown, 13 Vet. App. 230 
(1999).  

Furthermore, the veteran was not service connected for 
cerebrovascular accidents (i.e., strokes).  And despite the 
appellant's contentions to the contrary, there is no medical 
evidence suggesting his service-connected organic brain 
syndrome encompassed or was meant to encompass his strokes.  
The fact that he had a service-connected disability involving 
his head (from the concussion in the helicopter crash during 
service) is not, in turn, tantamount to concluding he 
was also service connected for strokes or that they were part 
and parcel of his organic brain syndrome.  As explained 
during the June 2005 hearing, these are entirely separate 
conditions, as evidenced by the RO having denied service 
connection for strokes, specifically, during the veteran's 
lifetime - while, at the same time, acknowledging that his 
organic brain syndrome was service connected.

In an attempt to link the strokes to the organic brain 
syndrome, the appellant submitted an undated letter from the 
RO in Atlanta, Georgia, indicating she was eligible for the 
Dependents' Educational Assistance Program (DEA) because her 
late husband veteran died of service-connected causes.  
Admittedly, this letter is somewhat confusing and obviously 
was issued in error.  But to be clear, while she is indeed 
entitled to DEA benefits, this entitlement is based on the 
fact that her late husband veteran had a permanent and total 
disability at the time of his death.  See 38 U.S.C.A. § 
3501(a)(1)(D).  This was later explained in the January 2003 
rating decision to clear up any remaining misunderstanding 
about the true basis of this award.

For these reasons, the claims for DIC under 38 U.S.C.A. § 
1318 and for service connection for the cause of the 
veteran's death must be denied because the preponderance of 
the evidence is unfavorable - meaning there is no reasonable 
doubt to resolve in the appellant's favor.  See 38 C.F.R. 
§ 3.102, Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

The claim for service connection for the cause of the 
veteran's death is denied.

The claim for DIC benefits under 38 U.S.C.A. § 1318 is 
denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


